DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Svensson (US Pub No 2019/0376466).
In regard to claim 1, Svensson discloses a piston crown (110) comprising:
a piston bowl (124, see Figs 1 and 2) having a peripheral wall (130, best seen in Fig 2) and floor (128) that together define at least a portion of at least one circumferential recess (see Figs 1 and 2; also see Paragraph 0020: “piston 112 includes a bowl 124 formed in the piston crown 110 that includes a central, raised conical protrusion 126 at the center of a conical, convex surface 128”) that is disposed between the peripheral wall (130) and a center of a piston crown (126) of a piston in an engine cylinder (see Fig 1 and Paragraph 0001), wherein a width and a depth of the recess extends along a radial direction to define a volume (extending from the raised center 126, radially outward to 130); and
one or more intermediate protrusions or vanes (202) spaced from the peripheral wall that extend outward from a floor of the piston bowl into the volume (Paragraph 0020: “a plurality of protrusions 202, which are disposed within the bowl 124 and along a periphery of the bowl 124 adjacent the wall 130”).
In regard to claim 2, Svensson discloses the crown of claim 1, wherein the piston crown includes the one or more vanes (202) configured to receive one or more of fuel from a fuel injector or a gas (see Paragraph 0020: “a fuel jet 118 will emanate from the tip 116 in a radial direction between two adjacent axes 204, as shown”).
In regard to claim 3, Svensson discloses the crown of claim 2, wherein the one or more vanes (202) are configured to change a flow of the one or more of the fuel or the gas into a swirling flow (see the swirling flow arrows in Fig 2, also see Paragraph 0022: “each protrusion 202 includes a first side face 206, which faces in a direction against the swirl S, and a second side face 208, which faces in a direction with the swirl S”).
In regard to claim 4, Svensson discloses the crown of claim 2, wherein the one or more vanes (202) are linearly aligned with an exhaust valve in a cylinder head of the engine cylinder (see Fig 1 and exhaust valve 122, the vanes extending from the center of the crown to the edge, at least at some point, along the same direction of a diameter of the exhaust valve extending in the direction away from injector 114).
In regard to claim 5, Svensson discloses the crown of claim 2, wherein the one or more vanes (202) are hollow (considering the hollowed-out, concave face 206 of each vane; see Paragraph 0022: “the first side face 206 of each protrusion 202, i.e., on the side that faces against the swirling direction S, will be generally concave”).
In regard to claim 6, Svensson discloses the crown of claim 1, further comprising: intermediate walls (considered to be the front “nose” of each of 202) spaced apart from the peripheral wall (by the length of protrusion 202), the peripheral wall (130) and the intermediate walls defining the at least one circumferential recess (generally forming a boundary thereof).
In regard to claim 7, Svensson discloses the crown of claim 1, further comprising: side walls (206 and 208) that diverge from the center to the at least one circumferential recess (walls 206 and 208 spreading apart as they travel in a direction leading from the center to the back of the recess).
In regard to claim 8, Svensson discloses a piston crown (110) comprising:
a piston bowl (124, see Figs 1 and 2) having a peripheral wall (130, best seen in Fig 2) and floor (128) that together define at least a portion of a circumferential recess (see Figs 1 and 2; also see Paragraph 0020: “piston 112 includes a bowl 124 formed in the piston crown 110 that includes a central, raised conical protrusion 126 at the center of a conical, convex surface 128”) that is disposed between the peripheral wall (130) and a center of a piston crown (126) of a piston in an engine cylinder (see Fig 1 and Paragraph 0001); and
one or more vanes (202) spaced from the peripheral wall that extend outward from a floor of the piston bowl into the volume (Paragraph 0020: “a plurality of protrusions 202, which are disposed within the bowl 124 and along a periphery of the bowl 124 adjacent the wall 130”).
In regard to claim 9, Svensson discloses the crown of claim 8, wherein a width and a depth of the recess extends along a radial direction to define a volume (extending from the raised center 126, radially outward to 130).
In regard to claim 10, Svensson discloses the crown of claim 8, wherein the one or more vanes (202) are configured to receive one or more of fuel from a fuel injector or a gas (see Paragraph 0020: “a fuel jet 118 will emanate from the tip 116 in a radial direction between two adjacent axes 204, as shown”).
In regard to claim 11, Svensson discloses the crown of claim 8, wherein the one or more vanes (202) are configured to change a flow of one or more of fuel from a fuel injector or gas into a swirling flow (see the swirling flow arrows in Fig 2, also see Paragraph 0022: “each protrusion 202 includes a first side face 206, which faces in a direction against the swirl S, and a second side face 208, which faces in a direction with the swirl S”).
In regard to claim 12, Svensson discloses the crown of claim 8, wherein the one or more vanes (202) are linearly aligned with an exhaust valve in a cylinder head of the engine cylinder (see Fig 1 and exhaust valve 122, the vanes extending from the center of the crown to the edge, at least at some point, along the same direction of a diameter of the exhaust valve extending in the direction away from injector 114).
In regard to claim 13, Svensson discloses the crown of claim 8, wherein the one or more vanes (202) are hollow (considering the hollowed-out, concave face 206 of each vane; see Paragraph 0022: “the first side face 206 of each protrusion 202, i.e., on the side that faces against the swirling direction S, will be generally concave”).
In regard to claim 14, Svensson discloses the crown of claim 8, further comprising: intermediate walls (considered to be the front “nose” of each of 202) spaced apart from the peripheral wall (by the length of protrusion 202), the peripheral wall (130) and the intermediate walls defining the circumferential recess (generally forming a boundary thereof).
In regard to claim 15, Svensson discloses the crown of claim 8, further comprising: side walls (206 and 208) that diverge from the center to the at least one circumferential recess (walls 206 and 208 spreading apart as they travel in a direction leading from the center to the back of the recess).
In regard to claim 16, Svensson discloses a piston crown (110) comprising:
a piston bowl (124, see Figs 1 and 2) having a peripheral wall (130, best seen in Fig 2) and floor (128) that together define at least a portion of a circumferential recess (see Figs 1 and 2; also see Paragraph 0020: “piston 112 includes a bowl 124 formed in the piston crown 110 that includes a central, raised conical protrusion 126 at the center of a conical, convex surface 128”) that is disposed between the peripheral wall (130) and a center of a piston crown (126) of a piston in an engine cylinder (see Fig 1 and Paragraph 0001) and
one or more vanes (202) spaced from the peripheral wall that extend outward from a floor of the piston bowl into the volume (Paragraph 0020: “a plurality of protrusions 202, which are disposed within the bowl 124 and along a periphery of the bowl 124 adjacent the wall 130”), the one or more vanes configured to receive one or more of fuel from a fuel injector or a gas (see Paragraph 0020: “a fuel jet 118 will emanate from the tip 116 in a radial direction between two adjacent axes 204, as shown”).
In regard to claim 17, Svensson discloses the crown of claim 16, wherein a width and a depth of the recess extends along a radial direction to define a volume (extending from the raised center 126, radially outward to 130).
In regard to claim 18, Svensson discloses the crown of claim 16,  wherein the one or more vanes (202) are configured to change a flow of one or more of fuel from a fuel injector or gas into a swirling flow (see the swirling flow arrows in Fig 2, also see Paragraph 0022: “each protrusion 202 includes a first side face 206, which faces in a direction against the swirl S, and a second side face 208, which faces in a direction with the swirl S”).
In regard to claim 19, Svensson discloses the crown of claim 16, wherein the one or more vanes (202) are linearly aligned with an exhaust valve in a cylinder head of the engine cylinder (see Fig 1 and exhaust valve 122, the vanes extending from the center of the crown to the edge, at least at some point, along the same direction of a diameter of the exhaust valve extending in the direction away from injector 114).
In regard to claim 20, Svensson discloses the crown of claim 16, Svensson discloses the crown of claim 8, wherein the one or more vanes (202) are hollow (considering the hollowed-out, concave face 206 of each vane; see Paragraph 0022: “the first side face 206 of each protrusion 202, i.e., on the side that faces against the swirling direction S, will be generally concave”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747